Citation Nr: 1606286	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia prior to July 31, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, August 2001 to April 2002, June 2004 to November 2005, and from November 2010 to July 2013.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision by the Boston, Massachusetts Regional Office (RO).  In March 2011, the Board remanded these issues for additional development.

By way of an October 2013 RO decision, a 20 percent rating was granted for fibromyalgia, effective July 31, 2013.  However, inasmuch as a higher rating is available for fibromyalgia, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2009 substantive appeal the Veteran requested a Board hearing; however, he subsequently withdrew the request.  

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of an earlier effective date for the grant of service connection for fibromyalgia has been raised but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected anxiety disorder has been productive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, and panic attacks (weekly or less).

2.  The Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, paresthesias, irritable bowel symptoms, but not refractory to therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for anxiety have been approximated throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation of 20 percent, but no higher, for fibromyalgia have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71 Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the May 2007 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examination in to assess the current severity of his service-connected anxiety and fibromyalgia.  The VA examinations are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

The Board notes that more recently, in January 2015, the Veteran was scheduled for updated VA compensation and pension examinations.  The record shows that the Veteran declined these examinations.  In light of the efforts of the RO to provide the Veteran with updated examinations, the additional records obtained by the RO, and the additional adjudications performed by the AOJ, the Board finds substantial compliance with the prior remand directives.  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Increased Rating Claims

A.  General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

B.  Anxiety

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2015).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)].  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The Veteran's service-connected psychiatric disorder has been rated as 10 percent disabling.  The present claim for an increased rating was filed in March 2007.

On VA compensation and pension examination in May 2007, the Veteran reported that he experienced poor concentration and exhaustion at his job.  He missed approximately two to three percent of his work time, and he occasionally had to ask for time off due to tiredness and depression.  The Veteran felt less involved with his spouse, but there had been no talk of separation.  The Veteran was president of his synagogue and served on two volunteer boards.  He appeared moderately depressed.  He displayed a flat affect.  The examiner felt that the Veteran had at least a moderate capacity to adjust.  There was no homicidal ideation, but the Veteran occasionally had suicidal ideation.  The examiner felt that it was clear that the Veteran had no plans or intentions of suicide.  No hallucinations or delusions were reported.  The Veteran's memory was intact, but his concentration at work was sometimes poor.  

The examiner indicated that the Veteran performed his activities of daily living without difficulty.  The examiner deemed the Veteran's psychiatric symptoms to generally be at a mild level; sometimes they could flare to moderate.  A GAF score of 65 was assigned.

Treatment records dated in November 2007, January, February and March 2008 indicate that the Veteran was recently laid off.  He was independent in his activities of daily living, and the examiner felt he had adequate primary and secondary relationships.  The Veteran reported improvements with his energy level and concentration.  He found it difficult to focus on tasks, and he had excessive fatigue.  The examiner found the Veteran to be pleasant, calm, and cooperative.  He maintained good eye contact.  His speech was of normal rate, tone, volume, and cadence.  No suicidal or homicidal ideation was found.  Insight and judgment were good.  GAF scores of 45, 46, 48 and 49 were assigned.

A VA treatment record from April 2008 reflects that the Veteran enjoyed spending time with his wife and granddaughters.  His speech was of normal rate, tone, volume, and cadence.  His thought process was linear and goal-directed.  He denied experiencing suicidal or homicidal ideation.  His insight and judgment were deemed good.  A GAF score of 60 was assigned.

On VA follow-up treatment in June 2008, October 2008, May 2009 and April 2010, the examiner found that the Veteran was pleasant, calm, and cooperative.  His speech was of normal rate, tone, volume, and cadence.  The Veteran denied experiencing suicidal or homicidal ideation.  Insight and judgment were good.  A GAF score of 65 was assigned.

A November 2010 letter from a VA examiner indicates that the Veteran's mental health symptoms were largely in remission at that time, and his prognosis for continued improvement was excellent.  E.S.D., Ph.D., opined that the Veteran's psychiatric symptoms would not be anticipated to interfere with or limit the Veteran's occupational functioning.

On follow-up treatment in December 2010 and March 2011, a history of periods of passive suicidal ideation was noted.  The Veteran agreed to meet monthly with a therapist for relapse prevention.  A diagnosis of anxiety disorder in partial remission was given.

On VA compensation and pension examination in April 2011, it was noted that the Veteran's psychiatric symptoms were being treated with antidepressants.  He had been undergoing individual psychotherapy.  The Veteran reported experiencing three to four depressive episodes in the prior few weeks.  The examiner found the Veteran to be clean and cooperative.  His affect was normal, and his mood was good.  He was orientated to person, time, and place.  His thought process and content was deemed unremarkable.  No delusions were reported.  He needed Ambien to sleep.  No hallucinations or obsessive behavior was noted.  No panic attacks were present.  The veteran reported occasional passive suicidal ideation, but he did not believe that he would act on such thoughts.  He was able to maintain his personal hygiene.  No problems with activities of daily living were noted.  Remote, recent, and immediate memory were normal.  The examiner opined that the Veteran experienced occasional decrease in work efficiency, and there were intermittent periods of inability to perform occupational tasks to psychiatric symptoms, but with generally satisfactory functioning.  A GAF score of 67 was assigned.

On compensation and pension examination in March 2012, it was noted that the Veteran responded well to anti-depressant medication.  He experienced episodes of mild depression and anxiety.  The severity of the symptoms was mild.  The Veteran had brief episodes of difficulty concentrating and low morale.  No history of violent behavior or suicide attempts was found.  The Veteran reported having a good relationship with his wife and stepchildren.  The Veteran's affect and mood showed anxiety and depression.  His appearance and hygiene were appropriate.  The Veteran said he generally felt emotionally stable with effective medication treatment.  His communication and speech were within normal limits, although attention and focus were impaired.  Panic attacks occurred less than once per week.  There was no report of delusions, hallucinations, or obsessive-compulsive behavior.  His thought processes were appropriate, and memory was within normal limits.  Suicidal and homicidal ideation was absent.  A GAF score of 75 was assigned.

Based on a review of the record and the Veteran's assertions, the Board finds that a 30 percent disability rating is warranted for the Veteran's anxiety disorder throughout the entire period of appeal.

As reviewed above, the objective treatment records support the Veteran's assertions that he has experienced depression and anxiety throughout the period of appeal.  Infrequent panic attacks have been noted, and the Veteran has required continuous medication to treat his psychiatric symptoms.  As the Veteran's psychiatric problems have been described in the record by VA examiners as mild to moderate, these symptoms are representative of the criteria for a 30 percent disability rating throughout the period of appeal.

Although the Veteran clearly has demonstrated anxiety and depressive difficulties, a rating in excess of 30 percent is not warranted, as the evidence does not reflect that the Veteran has experienced symptoms representative of the severity of understanding complex commands; retention of only highly learned material, impaired judgment; or impaired abstract thinking at any time throughout the period of appeal.  Additionally, the evidence does not show that the Veteran's symptoms were representative of the severity of speech that is intermittently illogical, obscure, or irrelevant; also, the Veteran has not demonstrated that his memory is so poor that he cannot remember his own name.

The Board is aware that the symptoms listed under the 50 percent evaluation are examples of the types and degree of symptoms that would warrant a 50 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002).  In particular, the Board has carefully considered the Veteran's report that he has experienced passive suicidal ideation at times.  However, the Veteran has maintained a good relationship with his spouse and stepchildren.  The evidence reflects that he has been a driving source at his synagogue.  The Veteran has maintained social connections through membership in Veteran's group.  The criteria described under the 50 percent evaluation indicate a more serious psychological disability than the Veteran demonstrated throughout the period of appeal.

C.  Fibromyalgia

The Veteran is currently assigned a 10 percent disability evaluation for his service-connected fibromyalgia prior to July 31, 2013, and a 20 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under that diagnostic code, a 10 percent disability rating is warranted for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's- like symptoms that requires continuous medication for control.  A 20 percent disability evaluation is warranted for fibromyalgia that is episodic; with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent disability evaluation is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  

The note to this diagnostic code defines "widespread pain" as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  (Raynaud's disease is a primary or idiopathic vascular disorder characterized by bilateral attacks of intermittent bilateral ischemia of the fingers, toes, and sometimes ears and nose with severe pallor and often paresthesias and pain.  Dorland's Illustrated Medical Dictionary, 1420 (30th ed. 2003).)

In a May 2007 statement, the Veteran related that he no longer played baseball or football.  He had difficulty concentrating beyond his regular work day.  He had to reduce his workload to accommodate his decreased abilities.  He felt periodic and localized aches and pains around his shoulders, elbows, and his thighs.  He also experienced chest pains and joint pains in his knees, ankles, and wrists.  He rated his day-to-day pain level as a 6 or 7 on a 0 (low) to 10 (high) pain scale.  He related that after he had been prescribed Amitriptyline, Docusate, and fiber, his symptoms became more manageable.  He still had episodes where his body felt weighed down and he experienced debilitating body aches.  

A May 2007 letter from M.K., DC, CCSP, CCST, FIAMA, reflects that the Veteran had undergone a treatment plan of chiropractic manipulation with excellent results.

On VA compensation and pension examination in May 2007, the Veteran reported generalized body aches of the shoulders, elbows, knees, ankles, back, and hips.  He experienced exacerbations with increased barometric pressure, rainy days, and physical exertion.  His pain had increased to a 7 or 8 on a 0 (low) to 10 (high) pain scale, and he experienced interrupted sleep.  The examiner found more than 14 tender trigger points.  The diagnosis given was fibromyalgia with multiple tender trigger points.

In April 2007 and April 2011 letters, M.K., DC, CCSP, CCST, FIAMA related that he had been giving the Veteran chiropractic treatments since 2007.  He related that the Veteran had exacerbations of chronic fibromyalgia when unexpected stressors affected him.

On VA follow-up treatment in February 2009 and January 2010, the Veteran reported having a dull pain in his hips, shoulders, neck, and back when the weather changed.  He had not been sleeping well and was tired all the time.  He experienced periodic dull headaches.  

A treatment record from October 2011 contains the Veteran's complaints of ongoing pain.  His symptoms had improved with Gabapentin.  His medications were increased at that time.

On VA compensation and pension examination in February 2012, the Veteran that he was very symptomatic from his fibromyalgia from 2007 until 2009.  He said he was in constant pain with frequent flares.  In November 2009, he was treated with Gabapentin, and the Veteran was a marked improvement.  The examination report indicates that the Veteran said that his pain improved until March 2011, at which point his pain renewed itself after he fell off of a treadmill.  The examiner indicated that the Veteran was stable and had a good response to treatment.  Continuous medication was required for control.  The Veteran's fibromyalgia was currently active.

On VA compensation and pension examination in June 2012, the Veteran reported an increase in his fibromyalgia symptoms since his last VA examination.  He noted that a change in the weather worsened his symptoms.  The Veteran experienced joint aches and tingling.  The examiner noted that an EMG showed bilateral median neuropathy and cervical radiculopathy.  The Veteran exercised three to five days per week; with exercise, the Veteran's pain would temporarily resolve.  He reported flares of pain one or two times per week.  He experienced severe flares of pain one or two times per month.  The examiner noted that the Veteran had constant fibromyalgia symptoms from March 2007 through November 2009, and from March 2011 through the present.  From November 2009 through March 2011, the Veteran's fibromyalgia was asymptomatic due to the success of Gabapentin therapy.  The Veteran was currently taking Gabapentin and Cymbalta every day to treat his symptoms; he was also on an exercise program.  The examiner specified that the Veteran's fibromyalgia symptoms were not refractory to therapy.  Stiffness, fatigue, sleep disturbances, paresthesias, and irritable bowel symptoms were noted.  The examiner further noted that the Veteran's symptoms were constant or nearly constant and often precipitated by environmental or emotional stress or overexertion.  The examiner opined that the Veteran needed to work in an occupation where he is able to take an afternoon nap; he also needed to avoid jobs that require physical exertion.  The examiner additionally opined that the symptoms of the Veteran's lumbar spine condition, bilateral hip condition, and left ankle condition could be distinguished from his fibromyalgia symptoms.  However, the symptom of constipation was part of the constellation of fibromyalgia symptoms.

Based on a review of the record and the Veteran's assertions, the Board finds that a 20 percent disability rating is warranted for the Veteran's fibromyalgia throughout the entire period of appeal.

The Veteran has reported consistent, ongoing pain throughout the period of appeal.  The Board finds the Veteran's statements regarding the pain he experiences to be credible.  The Veteran is competent to describe his pain, because such pain comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  In this case, the Veteran's statements provide competent, credible evidence of a continuity of pain exacerbated by changes in the weather throughout the period of appeal.  As he has had pain with exacerbations precipitated by environmental stress apparently more than one-third of the time, a 20 percent disability rating is warranted throughout the period of appeal.

However, a rating in excess of 20 percent is not warranted at any time.  At no point does the evidence show that the Veteran's fibromyalgia symptoms were refractory to therapy.  In fact, the June 2012 VA examiner specified that the Veteran's fibromyalgia symptoms were not refractory to therapy.  As such, a rating higher than 20 percent is not warranted.

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  Service connection has been established separately in other decisions for obstructive sleep apnea, osteoarthritis of the right shoulder, degenerative disc disease of the lumbosacral spine, cervical degenerative disc disease, right median nerve compression with cervical radiculopathy, left median nerve compression with cervical radiculopathy, neuropathy of the left hip, left hip strain with bursitis and early degenerative joint disease, neuropathy of the right hip, right hip strain with bursitis and early degenerative joint disease, left knee patellofemoral syndrome, right knee patellofemoral syndrome, left ankle strain with degenerative changes, right ankle strain, bilateral plantar fasciitis, and chronic constipation with abdominal pains.  As such, additional ratings to compensate the Veteran for symptoms of his service connected fibromyalgia that overlap with symptoms for his other service-connected disabilities would constitute impermissible pyramiding.

D.  Extraschedular Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric and fibromyalgia disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his anxiety or fibromyalgia.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Specifically, the schedular evaluations contemplate some degree of interference with employment.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 30 percent for an anxiety disorder is granted throughout the period of appeal, subject to the law and regulations governing the payment of VA compensation benefits.

A disability rating of 20 percent for fibromyalgia is granted throughout the period of appeal, subject to the law and regulations governing the payment of VA compensation benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


